IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

CHRISTINA L. MAY,

Plaintiff,

Vv. Case No. 3:19-cv-47
COMMISSIONER OF SOCIAL JUDGE WALTER H. RICE
SECURITY,

Defendant.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #12);
OVERRULING PLAINTIFF’S OBJECTIONS THERETO (DOC. #13);
AFFIRMING NON-DISABILITY FINDING OF COMMISSIONER;
JUDGMENT TO ENTER IN FAVOR OF DEFENDANT AND AGAINST
PLAINTIFF; TERMINATION ENTRY

 

Plaintiff Christina May has brought this action pursuant to 42 U.S.C.
§ 405(g), seeking judicial review of a decision of the Defendant Commissioner
denying Plaintiff's application for Social Security disability benefits. The Court
presumes the parties’ familiarity with the relevant facts and procedural history.
The Administrative Law Judge (ALJ”) found that Plaintiff retained the residual
functional capacity (“RFC”) to perform sedentary work with certain restrictions.

Plaintiff maintains that, in so finding, the ALJ erred: (1) by failing to find
edema as a severe impairment at Step Two of the sequential evaluation; and (2) in
evaluating the medical record and Plaintiff's RFC. On January 9, 2020, United

States Magistrate Judge Sharon L. Ovington issued a Report and
Recommendations, Doc. #12, recommending that the Court affirm the
Commissioner's non-disability finding. This matter is currently before the Court on
Plaintiff's Objections, Doc. #13, to the Report and Recommendations.

In reviewing the Commissioner’s decision, the Court’s task is to determine
whether the ALJ used the correct legal criteria and whether the non-disability
finding is supported by "substantial evidence." 42 U.S.C. § 405(g); Bowen v
Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007). Under 28 U.S.C.

§ 636(b)(1)(C), this Court is required to make a de novo review of those portions
of the Report and Recommendations to which proper objections are made. The
Court must re-examine all the relevant evidence previously reviewed by the
Magistrate Judge to determine whether the Commissioner's findings are supported
by substantial evidence. Valley v. Comm’r of Soc. Sec., 427 F.3d 388, 390 (6th
Cir. 2005). In making this determination, “we review the evidence in the record
taken as a whole.” Wilcox v. Sullivan, 917 F.2d 272, 276-77 (6th Cir. 1980)
(citing A/len v. Califano, 613 F.2d 139, 145 (6th Cir. 1980)).

The Commissioner's findings must be affirmed if they are supported by
“such relevant evidence as a reasonable mind might accept as adequate to support
a conclusion.” Aichardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.
Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938)). The Court “may not try the
case de novo nor resolve conflicts in evidence nor decide questions of credibility.”
Jordan v. Comm'r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008) (quoting

Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).
“The findings of the Commissioner are not subject to reversal merely
because there exists in the record substantial evidence to support a different
conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner's decision “is supported by substantial evidence, then we must
affirm the [Commissioner’s] decision[,] even though as triers of fact we might have
arrived at a different result.” Elkins v. Sec’y of Health and Human Servs., 658
F.2d 437, 439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th
Cir. 1980)).

Based upon the reasoning and citations of authority set forth in the
Magistrate Judge’s Report and Recommendations, Doc. #12, as well as upon a
thorough de novo review of this Court’s file, including the Administrative Record,
Doc. #6, and the applicable law, this Court ADOPTS the Report and
Recommendations in their entirety, and AFFIRMS the decision of the Defendant
Commissioner. Magistrate Judge Ovington properly concluded that the
Commissioner’s decision, that Plaintiff is not disabled, is supported by substantial
evidence. Plaintiff’s Objections to the Report and Recommendations, Doc. #13,
are OVERRULED.

Magistrate Judge Ovington properly found that the ALJ's failure to discuss
Plaintiff’s diagnosis of edema in her legs is not reversible error. At Step 2, the
“severity” requirement presents a “de minimis” hurdle. Higgs v. Bowen, 880 F.2d
860, 863 (6th Cir. 1988). In this case, not only did the ALJ omit edema from the

list of Plaintiff's severe impairments, but he also failed, elsewhere in his analysis,
to discuss any functional limitations caused by the edema. This, however, does
not constitute reversible error, given the absence of any evidence to support a
finding that the edema significantly limited Plaintiff's ability to do any basic work
activities. Moreover, as Defendant noted, Plaintiff, on her application, did not
include edema as one of the medical conditions that she felt limited her ability to
work; nor did she mention it at the hearing.

With respect to Plaintiff’s claim that the ALJ erred in evaluating the medical
record and Plaintiff's RFC, Plaintiff objects only to the Magistrate Judge's failure to
address her argument that the ALJ was not qualified to interpret Plaintiff's 2016
lumbar MRI results in functional terms. See Smiley v. Comm’r of Soc. Sec., 940
F. Supp. 2d 592, 600-01 (S.D. Ohio 2013) (holding that ALJ cannot rely on his
own expertise to draw an RFC determination from raw medical data). The ALJ
opined that “[wl]hile the claimant’s pain complaints are partially supported by her
medical record, neither the level of treatment she has received nor the degree of
disc degeneration in either her lumbar spine or cervical spine are indicative of an
inability to perform sedentary level work.” Doc. #6-2, PagelD##61-62.

In support of her argument, Plaintiff notes that, in February of 2017, Dr.
Sandor found that her MRI results and worsening symptoms warranted a referral to
a spine specialist. Nevertheless, as Magistrate Judge Ovington pointed out, Dr.
Sandor did not offer any medical opinion about whether Plaintiff’s condition
warranted any significant work limitations. Nor did any treating physician,

consulting physician or one-time examining physician. Doc. #12, PagelD#1326.
The Magistrate Judge cited to several treatment notes from early 2017
indicating that Plaintiff had no back pain. She found that these treatment notes,
plus other clinical evidence in the record showing a slight disc herniation but no
nerve root compression, supported the ALJ's finding that Plaintiff retained the RFC
to perform sedentary work. Moreover, the ALJ's finding was based, in part, on
the medical opinions of evaluating physicians Gerald Klyop, M.D., and Dimitri
Teague, M.D. Both opined that, based on their review of the medical records,
Plaintiff could perform light work with a four-hour limitation on standing and
walking. The ALJ, giving some deference to Plaintiff's subjective complaints, gave
the physicians’ opinions only partial weight, concluding instead that it was
appropriate to limit Plaintiff to sedentary work with certain restrictions. Doc. #6-2,
PagelD#67.

In the Court’s view, for the reasons cited by Magistrate Judge Ovington, the
ALJ's RFC determination is supported by substantial evidence. The Court
therefore affirms the non-disability finding of the Defendant Commissioner.

Judgment shall be entered in favor of the Defendant Commissioner and

against Plaintiff.

The captioned cause is hereby ordered terminated upon the docket records
of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.
Date: March 12, 2020 U Deon en

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
